           Case 3:21-cv-05308-RSM Document 25 Filed 06/08/21 Page 1 of 2




1

2

3

4                                                            The Honorable Ricardo S. Martinez

5
                             UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
7

8          PETER MANNING and AARON                             NO. 3:21-cv-05308-RSM
           BARFIELD, Citizens of Washington State
9
                                   Plaintiffs,                 ORDER GRANTING
10                                                             INDIVIDUAL STATE
                          v.                                   DEFENDANTS’ MOTION TO
11                                                             DISMISS
           WILLIAM BARR, U.S. Attorney General,
12         U.S. DEPARTMENT of JUSTICE, JAY
           INSLEE, Governor of the State of
13         Washington, LIQUOR AND CANNABIS
           BOARD OF THE STATE OF
14         WASHINGTON STATE, JANE
           RUSHFORD, Chair of the Liquor and
15         Cannabis Board, RICK GARZA, Director
           of the Liquor and Cannabis Board
16
                               Defendants.
17
            Upon consideration of the Individual State Defendants’ Motion to Dismiss, the various
18

19   memorandum filed by the parties, applicable law, and the entire record herein, it is hereby

20          ORDERED that the motion is granted and it is further;
21          ORDERED that Plaintiffs’ claims against The Honorable Jay Inslee, Governor of the
22
     State of Washington; Jane Rushford, Chair of the Liquor and Cannabis Board; and Rick
23
     Garza, Director of the Liquor and Cannabis Board are hereby DISMISSED with prejudice.
24

25

26


      NOTICE OF APPEARANCE                               1             ATTORNEY GENERAL OF WASHINGTON
                                                                        Licensing & Administrative Law Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7676
            Case 3:21-cv-05308-RSM Document 25 Filed 06/08/21 Page 2 of 2




1            SO ORDERED.
2

3
             DATED this 8th day of June, 2021.
4

5

6

7                                                A
                                                 RICARDO S. MARTINEZ
8                                                CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17
     Presented by:
18
     ROBERT W. FERGUSON
19   Attorney General

20
     s/ Michelle A. Carr
21   MICHELLE A. CARR, WSBA # 53647
     Assistant Attorney General
22   1125 Washington Street SE
     PO Box 40110
23   Olympia, WA 98504
     Michelle.Carr@atg.wa.gov
24   LalOlyEF@atg.wa.gov
     (360) 586-2644
25
     Counsel for Individual
26   State Defendants

       NOTICE OF APPEARANCE                           2         ATTORNEY GENERAL OF WASHINGTON
                                                                 Licensing & Administrative Law Division
                                                                       800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7676
